THOMPSON, District Judge.
From the testimony taken in support of the petition, it appears that the petitioner was born in Norway, in 1867. His father’s name was Johan Holland. In accordance with the custom in Norway, the petitioner was there known as Olaf Johansen. He came from Chile to the United States in July, 1887,- arriving at the port of San Francisco, Cal., upon the vessel James Allen, upon which he had shipped as a sailor under the name of Olaf Johansen. In 1892 he declared his intention of citizenship in the criminal-district *736court of New Orleans, La., under the name of Olaf Johansen. On September 20, 1909, he filed his petition for naturalization, stating his name to be Olaf Johansen, and on January 12, 1910, was admitted to become a citizen of the United States under that name. The family name of the petitioner is Holland. His brother and sister in this country are known by that name. The petitioner was married in Philadelphia, September 28, 1912, under the name of Olaf Johansen Holland, and on April 12, 1916, real estate was conveyed to his wife as Marie Holland, wife of Olaf Holland.
The petitioner avers that, when he made his declaration of intention and filed his petition for naturalization, he inadvertently omitted his surname “Holland,” and prays that the record may be amended, so that the surname “Holland” may be added to his name, so that it shall appear as “Olaf Johansen Holland,” and that a new certificate of naturalization be issued to him upon his old certificate being surrendered for cancellation.
[1] It does not appear that the omission of the family name “Holland” in the declaration of intention or in the petition of naturalization was through accident or mistake. It is apparent that the petitioner might have been known in Norway, in accordance with the Norwegian custom, either as Olaf Johansen or as Olaf Holland, but that he actually adopted the name of Olaf Johansen, without adding the family name “Holland.” By so doing he deliberately abandoned the surname “Holland,” and adopted Olaf Johansen as his name, and used that name in this country from 1887 until after his admission to citizenship, and it did not occur to him to use. the surname “Holland” until his marriage in 1912.
[2] It therefore appears that what the petitioner is asking for now is, not a correction of a mistake in the record, but a change of his name to that which he might have adopted in Norway, or after leaving Norway. Section 6 of the Naturalization Act of June 29, 1906, 34 Stat. pt. 1, p. 596 (Comp. St. 1913, § 4354), provides:
“It shall be lawful, at the time and as a part of the naturalization of any alien, for the court, in its discretion, upon the petition of such alien, to make a decree changing the name of said alien, and his certificate of naturalization shall be issued to him in accordance therewith.”
The court is not given the discretion to change at any time the name of a naturalized citizen, where either inadvertently or deliberately he failed to make the application at the time and as a part of his naturalization. The court is without power to make the change upon this belated application. The inconvenience to the applicant may perhaps be overcome by an application to the court of common pleas under the act of April 9, 1852 (P. L- 301), and a certificate of a decree, accompanied by the petitioner’s certificate of naturalization, would no doubt be sufficient thereafter as proof of identity.
The prayer of the petition is refused.